 Case 3:18-cv-02862-M-BH Document 22 Filed 03/08/19               Page 1 of 3 PageID 187


                               United States District Court
                               Northern District of Texas
                                     Dallas Division

 Bertrum Jean et al.,                          §
       Plaintiffs,                             §
                                               §
 v.                                            §      Civil Action No. 3:18-cv-02862-M
                                               §
 The City of Dallas and                        §
 Amber Guyger,                                 §
       Defendants.                             §

                     Defendant Amber Guyger’s Motion to Extend
                       Time to File Answer or Rule 12 Motion

       Defendant Amber Guyger (“Guyger”) files this motion to extend the time, under

Rule 6(b) of the Federal Rules of Civil Procedure, for filing her answer or Rule 12 motion

to Plaintiffs’ Original Complaint (“Complaint”) and shows the following:

       1.     Plaintiffs filed the Complaint on October 27, 2018, alleging that Defendants

violated Plaintiffs’ federal constitutional rights.

       2.     On January 7, 2019, Plaintiffs sent Guyger, through her criminal-defense

attorney, Robert L. Rogers, a request for waiver of service. On January 8, 2019, Mr. Rogers

signed the waiver of service on behalf of Guyger; accordingly, the deadline for Guyger to

file an answer or Rule 12 motion is March 8, 2019.

       3.     Guyger requests that the time for filing her answer or Rule 12 motion be

extended to March 22, 2019. Guyger requests the additional time because her attorney

for this case has not completed his review of the case information and materials

necessary for filing an answer or Rule 12 motion.

       4.     On March 6, 2019, the undersigned attorney for Guyger called Plaintiffs’



Defendant Amber Guyger’s Motion to Extend Time to File Answer or Rule 12 Motion     -Page 1
 Case 3:18-cv-02862-M-BH Document 22 Filed 03/08/19               Page 2 of 3 PageID 188


attorney, Daryl K. Washington, regarding the requested extension of time. Mr.

Washington was unavailable, so the undersigned left a detailed message with Mr.

Washington’s assistant regarding the requested extension. In the message for Mr.

Washington, the undersigned requested a 21-day extension of time. In this motion, the

requested extension has been shortened to 14 days. As of the time of filing this motion,

the undersigned has not heard back from Mr. Washington.

       5.      This request is made in good faith and not for delay.

       Wherefore, Defendant Amber Guyger requests that this motion be granted, that

the time for Guyger to file her answer or Rule 12 motion to Plaintiffs’ Original Complaint

be extended to March 22, 2019, and that Guyger be granted all other relief to which she

is entitled.

                                              Respectfully submitted,

                                              _ s/ Mark E. Goldstucker__________________
                                              Mark E. Goldstucker
                                              State Bar of Texas No. 08104100
                                              Law Office of Mark E. Goldstucker
                                              300 North Coit Road, Suite 1125
                                              Richardson, Texas 75080
                                              Telephone: 972-479-1112
                                              Fax: 972-479-1113
                                              mgoldstucker@gmail.com

                                              Attorney for Defendant Amber Guyger




Defendant Amber Guyger’s Motion to Extend Time to File Answer or Rule 12 Motion      -Page 2
 Case 3:18-cv-02862-M-BH Document 22 Filed 03/08/19               Page 3 of 3 PageID 189


                                Certificate of Conference

       On March 6, 2019, the undersigned attorney for Guyger called Plaintiffs’ attorney,

Daryl K. Washington, regarding the requested extension of time. Mr. Washington was

unavailable, so the undersigned left a detailed message with Mr. Washington’s assistant

regarding the requested extension. As of the time of filing this motion, the undersigned

has not heard back from Mr. Washington.

                                              _ s/ Mark E. Goldstucker__________________
                                              Mark E. Goldstucker




                                   Certificate of Service

       On March 8, 2019, a copy of the foregoing document was served electronically

through the Court’s ECF system on all counsel of record.

                                              _ s/ Mark E. Goldstucker__________________
                                              Mark E. Goldstucker




Defendant Amber Guyger’s Motion to Extend Time to File Answer or Rule 12 Motion      -Page 3
